Citation Nr: 1017119	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from October 15, 2006 to October 
20, 2006.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from January 1981 to March 
1983.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York, which denied a claim for reimbursement 
of medical expenses for treatment incurred through the United 
Medical Associates from October 15, 2006 to October 20, 2006.

Previously, a Travel Board hearing was scheduled before a 
Veterans Law Judge   for October 2009. However, in late-
September 2009 the Veteran contacted the Canandaigua VAMC to 
cancel the hearing, and requested that his claim continue to 
be adjudicated on appeal. See 38 C.F.R. § 20.704(e). 

The Board remanded this case for additional development in 
December 2009, and the matter has since returned for 
appellate disposition. 

As another preliminary matter, the Veteran through an April 
2007 statement contested the denial of VA reimbursement of 
additional medical expenses incurred on two separate 
occasions, on August 6, 2006, and then from December 9, 2006 
to December 13, 2006. The only claim appealed to the Board 
thus far is that referenced above, pertaining to treatment 
from October 15, 2006 to October 20, 2006. There is some 
additional confusion raised by the indication from the July 
2007 Statement of the Case (SOC) that one recent medical 
reimbursement claim filed by the Veteran was actually 
granted. 
In view of this, the Board's December 2009 remand referred 
the claims for reimbursement of medical expenses incurred in 
August and December 2006   to the VAMC for further 
consideration, to clarify whether either claim              
has since been granted, and then adjudicate in the first 
instance any such claim not yet reviewed on the merits. 
However, the VAMC has not taken the requested action. 
Consequently, these matters are again referred to the VAMC 
for appropriate action. 

FINDING OF FACT

The Veteran did not file a claim for medical reimbursement 
with VA within 90 days after October 20, 2006, the date of 
discharge from the private hospital that furnished emergency 
treatment, or within 90 days after any unsuccessful attempt 
to obtain payment for the treatment from a third party. 


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of 
unauthorized medical expenses incurred from October 15, 2006 
to October 20, 2006. See 38 U.S.C.A.      § 1725 (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.1004(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and  38 C.F.R. §§ 17.1000 
- 1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999). The provisions of the Act became 
effective as of May 29, 2000. To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part); 
 
(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility; 
 
(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of  38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 
 
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 
 
(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
 
(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and 
 
(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002 (2009).

Of particular significance to this case, to receive payment 
or reimbursement for emergency services, a claimant must file 
a claim within 90 days after the latest of the following: (1) 
July 19, 2001; (2) the date that the Veteran was discharged 
from the facility that furnished the emergency treatment; (3) 
the date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) the 
date the Veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.        38 C.F.R. § 17.1004(d) (2009). 

In this case, the Canandaigua VAMC has issued a March 2007 
decision denying  the Veteran's claim for medical 
reimbursement for treatment received from   October 15, 2006 
to October 20, 2006 based upon the finding that he did not 
submit his claim for benefits within the prescribed 90-day 
time period from the relevant date of discharge from 
treatment. See 38 C.F.R. § 17.1004(d)(2). The VAMC has 
consistently maintained that the date of receipt of the 
Veteran's original claim for medical reimbursement was March 
20, 2007, and therefore that it was well outside of the 
requisite 90-day timeframe to initiate a timely claim for 
benefits sought. Accordingly, the VAMC denied the Veteran's 
claim on the basis of untimeliness, and did not reach the 
merits of whether the substantive provisions of 38 U.S.C.A.         
§ 1725 were otherwise met.
In furtherance of this claim, the Veteran contends that he 
provided the necessary documentation for his claim in a 
timely manner. In his August 2007 VA Form 9 (Substantive 
Appeal to the Board) the Veteran explained that the paperwork 
for his medical reimbursement claim with VA was sent on time 
and promptly received. The Veteran stated that in fact he 
kept records of documentation he had sent to     the VAMC, 
and made reference to having possession of date stamped 
copies of documents he had provided. In October 2007 
correspondence, the Veteran reiterated that he had an 
extensive file of billings, approvals, disapprovals and other 
documents marked "received" from VA that was pertinent to 
his claim. As an alternative grounds of substantiating his 
claim, he raised the argument that within 48 hours of his 
emergency medical care at a private facility VA had been 
notified by telephone of the treatment needed.

When initially considering this case in December 2009, the 
Board determined that  it was unclear from the record when 
was the exact date of claim for medical reimbursement. The 
Board therefore issued a remand requesting that the VAMC 
clarify the date of claim based on available information. 
Another remand directive was for the Veteran to submit 
documentation helping establish the date of claim, 
particularly as he had stated that he kept meticulous records 
of previous filings. 

Following this remand, the VAMC sent January 2010 
correspondence to                 the Veteran requesting that 
he "please advise the date you filed the above original 
claim for reimbursement of unauthorized medical expense to 
the VA." A copy of the Board's remand was attached. There is 
no record of a response to this letter.

Now, at this stage in the adjudication of the instant claim, 
the record before the Board is essentially identical to the 
record before the Board prior to the December 2009 Board 
Remand. With only this information on file, the Board can 
only deny the medical reimbursement claim on appeal.                 

The VAMC's original March 2007 denial of the claim referenced 
the date of filing of the claim as March 20, 2007, and there 
is no evidence of record to contravene this finding. The 
Board acknowledges that the correspondence by which                   
the Veteran first filed a claim appears to be missing, so 
there is no way to definitively verify when it was sent. The 
record may be incomplete, but that          does not mean it 
is indeterminate. Rather, absent any evidence to the 
contrary, it may be presumed that the VAMC's March 2007 
decision on appeal accurately recorded and indicated March 
20, 2007 as the date of claim under the applicable 
presumption of administrative regularity. Under this 
doctrine, government officials are presumed to have properly 
discharged their duties, absent clear evidence to the 
contrary. See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)). See also Schoolman v. West, 12 Vet. App. 
307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994). 

Moreover, to the extent there was a valid question raised as 
to the proper date of claim in this instance, the Board's 
prior remand directed that the Veteran be afforded one 
further opportunity to advance his assertions and present any 
documentation in his possession to substantiate an earlier 
date of claim. No response was forthcoming to the VAMC's 
request for information. Without further assistance from the 
Veteran, the Board cannot ascertain the basis for any earlier 
claim for medical reimbursement than is already indicated. 

Thus, there is no reasonable justification available to 
substantiate any earlier date of claim than March 20, 2007, 
to establish a timely claim. As to the contention that  the 
Veteran contacted the VAMC within 48 hours of his undergoing 
treatment in October 2006, there is no direct record of this. 
While it may have been the case that he telephoned the VAMC, 
this call appears to have been seeking availability of VA 
treatment or pre-authorization for private treatment, and not 
a call in the context of filing a post-hoc medical 
reimbursement claim, particularly as a final summary of 
medical expenses was not made available until discharge 
several days later on October 20, 2006. 

Accordingly, there was not a timely filed claim for medical 
reimbursement, and hence this claim is being denied. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
disposition of a claim is based on the applicable law, and 
not    the facts of the case, the claim must be denied based 
on a lack of entitlement under the law).

The applicability of the Veterans' Claims Assistance Act of 
2000 (VCAA) has been considered in rendering this decision. 
However, where a case may be resolved based entirely upon 
relevant law, and not the underlying factual circumstances 
then the VCAA is not controlling. 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim). See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002). This present case falls within 
this ambit, as the outcome is dispositive upon application of 
the pertinent law and regulations. Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000). 


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred from October 15, 2006 to October 
20, 2006 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


